Name: Commission Regulation (EEC) No 2550/88 of 10 August 1988 amending Regulation (EEC) No 2347/84 on dried grapes eligible for production aid
 Type: Regulation
 Subject Matter: foodstuff;  technology and technical regulations;  prices;  economic policy
 Date Published: nan

 17. 8 . 88 Official Journal of the European Communities No L 228/5 COMMISSION REGULATION (EEC) No 2550/88 of 10 August 1988 amending Regulation (EEC) No 2347/84 on dried grapes eligible for production aid 'For other categories of sultanas and for currants and dried Muscatel grapes, the amount of said shall be multiplied by the coefficient listed in Annex I.' 3 . Annex I is hereby amended as follows : (a) The following table is added at the end of section I : 'DRIED MUSCATEL GRAPES Category Coefficient In berries In bunches for berries In bunches for bunches Extra 1,15059 0,80064 1,44603 I 1,00390 0,69854 1,26107 II 0,60556 0,42138 0,76084' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EEC) No 2247/88 (2), and in particular Articles 3 (4), 4 (4), 5 (5) and 6 (4) thereof, Whereas Regulation (EEC) No 2242/88 (3) extends the production aid for certain varieties of dried grapes to dried Muscatel grapes ; Whereas for the purposes of this extension of the aid scheme, the characteristics and minimum quality standards for the varieties in question must be defined ; whereas the minimum price to be paid to producers and the aid to be paid for the most representative categories of the varieties concerned should be fixed ; whereas these representative categories must also be defined ; Whereas Commission Regulation (EEC) No 2347/84 of 31 July 1984 on dried grapes eligible for production aid (3), as last amended by Regulation (EEC) No 2399/86 (4), lays down the coefficients and minimum quality requirements for sultanas and currants ; whereas similar provisions should now be added for Muscatel varieties ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables, (b) The following table is added at the end of section II : 'DRIED MUSCATEL GRAPES Category Coefficient Extra 1,146 I - 1,000 II O^OS' HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2347/84 is hereby amended as follows : ' 1 . The second subparagraph of Article 1 ( 1 ) is replaced by the following : 'For other categories of sultanas and for currants and dried Muscatel grapes, the minimum price shall be multiplied by the coefficient listed in Annex I.' 2. The second subparagraph of Article 2 ( 1 ) is replaced by the following : . 4 . Annex II is hereby amended as follows : (a) the words 'Part A' are inserted before the title ; (b) a section entitled 'Part.B  Quality requirements and classification of unprocessed dried muscatel grapes', as shown in Annex I hereto, is added' at the end. 5 . A section entitled 'C. Dried muscatel grapes', as shown in Annex II hereto, is added at the end of Annex III . 6 . A section entitled 'C. For dried muscatel grapes', as shown in Annex III hereto, is added at the end of Annex IV. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (') OJ No L 49, 27. 2. 1986, p. 1 . (2) OJ No L 198 , 26 . 7. 1988 , p. 21 . 3) OJ No L 198 , 26. 7 . 1988 , p. 12. (4) OJ No L 219, 16 . 8 . 1984, p . 1 . 0 OJ No L 208 , 31 . 7. 1986, p . 17. No L 228/6 Official Journal of the European Communities 17. 8 . 88 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 August 1988 . For the Commission Frans ANDRIESSEN Vice-President 17. 8 . 88 Official Journal of the European Communities No L 228/7 ANNEX I 'PART B QUALITY REQUIREMENTS AND CLASSIFICATION OF UNPROCESSED DRIED MtJSCATEL GRAPES 1 . DEFINITION These requirements shall apply to dried grapes derived from the ripe fruit of varieties (cultivars) of Vitis Vinifera L., variety Muscatel and dried, naturally or artificially, to a point where they may be stored and marketed for direct consumption . 2. PURPOSE The purpose of these requirements is to define the characteristics which dried grapes (in bunches and/or loose) must exhibit at the end of the drying process in order to be sold for industrial proces ­ sing. 3 . MINIMUM REQUIREMENTS Without prejudice to the special provisions applicable to individual categories or to the permitted tolerances : 3.1 . Dried grapes, whether in bunches or loose, shall be :  well-dried, with a moisture content not exceeding 30 to 35 % ;  sound, having been fumigated or disinfected ; fruit presenting signs of active damage by mould, rot, fermentation, etc., or any other defects rendering it unfit for consumption shall be excluded ;  practically free of visible and invisible residues of products used in treatment, which are toxic to man ;  clean, practically free of visible foreign matter (dust, sand, metal fragments, etc ., and any other . mineral or vegetable impurities) ;  free of live insects or mites, at whatever stage of development ;  free from abnormal smell and/or taste ;  free from abnormal surface humidity. 3.2. The berries shall be : intact, well-shaped and sufficiently developed ;  with flesh which is practically elastic and pliant, such as to prevent hardening or crystallization. 3.3 . In addition, subject to the stated tolerances, bunches and/or loose dried grapes shall be free of :  non-active signs of mould, rot, fermentation, etc . ;  visible damage caused by insects, mites or other animal pests, and of any bodies or fragments of such organisms ;  bruising caused by inappropriate handling. 4. CLASSIFICATION Dried grapes shall be classified as follows : 4.1 . Loose 4.1.1 . Extra category Dried grapes in this category shall be of superior quality. The berries shall be uniform in colour and present the shape and development characteristic of the variety, having regard to the area of production ; the flavour and texture shall be good and characte ­ ristic . No L 228/8 Official Journal of the European Communities 17. 8 . 88 The berries shall be practically free of defects, except for very slight surface damage which does not affect the product's overall appearance, quality, storage life or presentation . Pedicels shall be not more than 5 mm in length. 4.1.2. Category I Dried grapes in this category shall be of good quality. The berries shall be uniform in colour and present the shape and development characteristic of the variety, having regard to the area of production ; the flavour and texture shall be reasonably good. Slight damage shall be allowed, provided that it does not affect the product's overall appearance, quality, storage life or presentation. 4.1.3 . Category II This category shall include dried grapes which do not qualify for inclusion in a higher category but comply with the minimum quality requirements laid down in 3 . The berries shall be of acceptable quality, retain their varietal characteristics and have a sufficiently good flavour and texture . Damage shall be allowed, provided that it does not affect the product's overall appearance, quality, storage life or presentation . 4.2. In bunches 4.2.1 . Extra category Bunches of dried grapes in this category shall be of superior quality ; the berries shall present the shape and development characteristic of the variety, having regard to the area of production ; the flavour and texture shall be good and characteristic . The berries shall be uniform in colour and practically free of defects, except for very slight surface damage which does not affect the product's overall appearance, quality, storage life or presentation . Each bunch shall comprise berries of various sizes qualifying for inclusion in one of the three catego ­ ries defined in 4.1 , although not more than 20 % shall be category I berries and not more than 5 % shall be category II berries . 4.2.2. Category I Bunches of dried grapes in this category shall be of good quality ; the berries shall have the shape and development characteristic of the variety, having regard to the area of production ; the flavour and texture shall be reasonably good. The berries shall be uniform in colour ; slight damage shall be allowed provided that it does not affect the product's overall appearance, quality, storage life or presentation . Each bunch shall comprise berries of various sizes qualifying for inclusion in one of the three catego ­ ries defined in 4.1 , although not more than 25 % may be category II berries . 4.2.3 . Category II This category shall include bunches of dried grapes which are of acceptable quality, retain their vari ­ etal characteristics and have a sufficiently good flavour and texture, but do not qualify for inclusion in a higher category. The berries, which may be of different sizes but must comply with the minimum quality requirements laid down in 3, may show some damage, provided that it does not affect the product s overall appearance, quality, storage life or presentation . 5. SIZING Sizing shall be determined by the maximum number of berries (without stalks) in a 1 00-gram sample, as follows : Category Number of berries per 100 grams Extra I II up to 70 70 to 100 100 to 130 Sizing shall be carried out using a sample which is adequately representative of the lot, and is taken at random from different parts of the lot. 17. 8 . 88 Official Journal of the European Communities No L 228/9 6. TOLERANCES 6.1 . Quality tolerances In the case of products not complying with the minimum requirements for the category indicated but meeting the requirements for the next category below, or exceptionally coming within the permitted tolerances for that category (category II may include fruit which does not meet the minimum requirements but is fit for consumption), the maximum tolerances for each lot shall be as set out in the following table : Defects Tolerance (% by weight) Extra category Category I Category II Berries with non-uniform colouring 5 10  Immature or undeveloped berries 1 2 4 Mouldy, rotten or fermented berries  ¢ 1 2 Damaged, bruised or split berries  2 4 Sugared berries 1 2 3 Berries damaged by insects, mites or other animal pests  1 2 Berries containing visible foreign matter 0,5 1 1,5 6.2. Size tolerances The tolerance for berries failing to meet the minimum and/or maximum requirements for the cate ­ gory concerned shall be 10 % in all categories . 7. UNIFORMITY Each lot shall be uniform and shall comprise only bunches of dried grapes of the same origin and the same variety.' No L 228/10 Official Journal of the European Communities 17. 8 . 88 ANNEX II 'DRIED MUSCATEL GRAPES 1 . DEFINITION These requirements shall apply to dried grapes derived from the ripe fruit of varieties (cultivars) of Vitis Vinifera L, variety Muscatel, intended for sale to the consumer, and dried, naturally or artifici ­ ally, to a point where they may be stored and marketed for direct consumption . 2. PURPOSE The purpose of these standards is to define the quality, packaging and presentation characteristics which dried grapes (in bunches and/or loose) must exhibit after packaging and handling in order to be placed on the market. 3 . MINIMUM REQUIREMENTS Without prejudice to the special provisions applicable to individual categories or to the permitted tolerances : 3.1 . Dried grapes, whether in bunches or loose shall be :  well-dried, with a moisture content of 20 to 30 % ,  sound, having been fumigated or disinfected ; fruit presenting signs of active damage by mould, rot, fermentation, etc ., or any other defects rendering it unfit for consumption shall be excluded,  practically free of visible and invisible residues of products used in treatment, which are toxic to man,  clean, practically free of visible foreign matter (dust, sand, metal fragments, etc ., and any other mineral or vegetable impurities),  free of live insects or mites, at whatever stage of development, "  free from abnormal smell and/or taste ,  free from abnormal surface humidity. 3.2. The berries shall be : 1  intact, well-shaped and sufficiently developed,  with flesh which is practically elastic and pliant, such as to prevent hardening or crystallization 3.3 . In addition, subject to the stated tolerances, bunches and/or loose dried grapes shall be free of :  non-active signs of mould, rot, fermentation, etc .,  visible damage caused by insects, mites or other animal pests, and of any bodies or fragments of such organisms,  bruising caused by inappropriate handling. 4. CLASSIFICATION Dried grapes shall be classified as follows : 4.1 . Loose 4.1.1 . Loose, with seeds 4.1.1.1 . Extra category Dried grapes in this category shall be of superior quality. The berries shall be uniform in colour and present the shape and development characteristic of the variety, having regard to the area of production ; the flavour and texture shall be good and characte ­ ristic of the variety. The berries shall be practically free of defects, except for very slight surface damage which does not affect the product's overall appearance, quality, storage life or presentation . Stalks, where present, shall be not more than 5 mm in length. Partial splitting of the skin caused by the removal of the stalk shall not be construed as bruising. 17. 8 . 88 Official Journal of the European Communities No L 228/11 4.1.1.2. Category I Dried grapes in this category shall be of good quality. The berries shall be uniform in colour and present the shape and development characteristic of the variety, having regard to the area of production ; the flavour and texture shall be reasonably good. Slight damage shall be allowed, provided that it does not affect the product's overall appearance, quality, storage life or presentation. 4.1.1.3. Category II This category shall include dried grapes which do not qualify for inclusion in a higher category but comply with the minimum quality requirements laid down in 3. The berries shall be of acceptable quality, retain their varietal characteristics and have a sufficiently good flavour and texture . Damage shall be allowed, provided that it does not affect the product's overall appearance, quality, storage life or presentation. 4.1.2. Mechanically-deseeded berries The categories and conditions shall be the same as those in 4.1.1 , although, given that the skin of the berry must be split during the deseeding process, skin lesions shall not be construed as bruising. 4.2. In bunches 4.2.1 . Extra category Bunches of dried grapes in this category shall be of superior quality ; the berries shall present the shape and development characteristics of the variety, having regard to the area of production ; the flavour and texture shall be good and characteristic. The berries shall be uniform in colour and practically free of defects, except for very slight surface damage which does not affect the product's overall apearance, quality, storage life or presentation. Each bunch shall comprise berries of various sizes qualifying for inclusion in one of the first two categories defined in 4.1.1 , although not more than 20 % shall be category I berries. 4.2.2. Category I Bunches of dried grapes in this category shall be of good quality ; the berries shall present the shape and development characteristic of the variety, having regard to the area of production ; the flavour and texture shall be reasonably good. The berries shall be uniform in colour ; slight damage shall be allowed provided that it does not affect the product's overall appearance, quality, storage life or presentation. Each bunch shall comprise berries of various sizes qualifying for inclusion in one of the three cate ­ gories defined in 4.1.1 , although not more than 30 % may be category II berries. 4.2.3 . Category II This category shall include bunches of dried grapes which are of acceptable quality, retain their vari ­ etal characteristics and have a sufficiently good flavour and texture, but do not qualify for inclusion in a higher category. The berries, which may be of different sizes but most comply with the minimum quality standards laid down in 3, may show some damage, provided that it does not affect the product's overall appea ­ rance, quality, storage life or presentation. 5 . SIZING Sizing shall be determined by the maximum number of berries (with stalks removed) in a 100-gram sample,- as follows : Category Number of berries per 100-gram sample Extra up to 65 I 66 to 90 II 91 and over Sizing shall be carried out using a sample which is adequately representative of a lot, and is taken at random from different parts of the lot. No L 228/12 Official Journal of the European Communities 17. 8 . 88 6. TOLERANCES 6.1 . Quality tolerances In the case of products not complying with the minimum requirements for the category indicated but meeting the requirements for the next category below, or exceptionally coming within the permitted tolerances for that category (category II may include fruit which does not meet the minimum standards but is still fit for consumption), the maximum tolerances for each lot shall be as set out in the following table : Defects Tolerance Extra category Category I Category II 1 . By number  pieces of stalk (per kilogram) 1 2 2  loose pedicels (per 100 grams) 8 10 12 2. % by weight l  berries with non-uniform colouring 5 10   immature or undeveloped berries 1 2 4  mouldy, rotten or fermented berries  1 2  damaged or split berries  ' 2 4  sugared berries l  with seeds 1 2 3  without seeds 2 4 6  berries damaged by insects, mites or other I animal pests  1 2  berries containing visible foreign matter 0,5 1 1,5  loose berries (in the case of dried grapes sold in I l bunches) 10 15 20  unwanted seeds in deseeded berries 5 7 10 6.2 . Size tolerances The tolernace for berries failing to meet the minimum and/or maximum requirements for the cate ­ gory concerned shall be 10 % in all categories . 7. PACKAGING 7.1 . Uniformity The contents of each package shall be uniform and shall be composed of dried grapes of the same origin, of the same variety and in the same commercial category. Each layer within the package shall be of approximately the same depth, and the topmost layer shall be representative of the contents of the package as a whole . 7.2 . Forms of packaging Dried grapes may be packaged as : (a) loose berries :  in packets of up to 2,5 kilograms net weight,  in cases of up to 20 kilograms net weight ; (b) in bunches :  packed in groups in a moulded tray and subjected to slight pressure . They shall be packed in 2,5 kilograms layers separated from each other by suitable wrapping and cushioning mate ­ rials . They shall be packed in cases as specified above,  packed whole, having undergone no treatment except for washing of defective fruits. They shall be packed in packets and cases as specified above. 7.3 . Packing materials Dried grapes shall be packed in such a way as to provide adequate protection . Packing materials, particularly the paper used within the exterior packing, shall be new, clean and of a quality such as to avoid causing internal or external damage to the fruit. The use of materials, and particularly of paper or stamps bearing trade specifications shall be permitted, provided that only non-toxic printing inks and glues are used. No L 228/ 1317. 8 . 88 Official Journal of the European Communities In cases where part of the packaging is transparent, it shall be untinted in order to avoid misleading the purchaser. In the case of dried grapes packed loose, any wooden cases used shall have an interior lining of paper or polyethylene suitable for food use in order to prevent contact between the berries and the exterior packing material . Packing materials shall be free from any foreign bodies . Dried grapes from different harvests shall not be packaged together. 8 . MARKING Each package shall bear the following particulars, in letters grouped on the same side or on a label attached to the package, legibly and indelibly marked and visible from the outside or on a label : A. Identification : the name and address or officially issued or accepted code mark of the packer and/or dispatcher ; B. Nature of produce : 'Dried Muscatel grapes' if the contents are not visible from the outside ; C. Origin of produce : Country of origin and area of production or national , regional or local trade name ; D. Commercial specifications :  commercial category  number of berries per 100-gram sample (optional)  net weight  year of harvest ; E. Official control mark (optional).' No L 228/ 14 Official Journal of the European Communities 17. 8 . 88 ANNEX III 'C. FOR DRIED MUSCATEL GRAPES Name of processor Category of grapes Weight of sample Identification of lot or period of processing Quantity to which the sample relates Description of verification Result Number 1 . Pieces of stalk per 2,5 kilograms % by weight 2. Moisture content % by number 3 . Foreign matter permitted (other than stalks) 4. Thin berries 5. Damaged berries 6 . Large berries Minimum requiremens respected (Yes/No) 7. Colour and colour uniformity 8 . Sizes 9 . Marking Other remarks : Date : Signature